                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

ALLIED SERVICES, LLC,                          )
d/b/a Republic Services of Kansas City,        )
                                               )
                      Plaintiff,               )       Case No.
                                               )
v.                                             )
                                               )
SMASH MY TRASH, LLC, et al.,                   )
                                               )
                      Defendants.              )

     SUGGESTIONS IN SUPPORT OF MOTION FOR TEMPORARY RESTRAINING
                  ORDER AND PRELIMINARY INJUNCTION

                                   Introduction and Relevant Facts

       Defendants, Smash My Trash, LLC, Smash Franchise Partners, LLC, and SMT KC LLC

(collectively, “Smash”) are seeking to provide mobile waste compaction services to business

customers of Plaintiff, Allied Services, LLC, d/b/a Republic Services of Kansas City

(“Republic”), using 25,000-pound Kenworth T270 Trucks with hydraulic booms and three-ton

spiked, rotating metal drums (“Smash Machines”) to smash waste inside Republic’s dumpsters

and open top roll-off waste containers (“Equipment”) at contracted customer locations.




                                                   1
       The Equipment is required for Republic’s business, and Republic pays to purchase and

maintain the containers, covers all costs to install and remove them from customer locations, and

assumes all associated risk. Business customers typically enter into Customer Services

Agreements (“Agreements”) with multi-year terms confirming that the Equipment is Republic’s

property and that business customers are liable for all loss or damage to the Equipment,

excluding normal wear and tear. The Agreements require that business customers use the

Equipment “only for its proper and intended purposes” and mandate that the Equipment not be

overloaded, moved, or altered. Many business customers have Agreements with Republic that

provide for scheduled service, such as pick up twice per week.

       On its website, Smash falsely advertises and leads consumers to believe that they

have the legal “right to Smash [their] trash” using its mobile waste compaction services,

notwithstanding the ownership of the containers in which the trash is smashed.

       Without notice to or authorization from Republic, Smash has solicited Republic’s

existing business customers to provide mobile waste compaction services that misuse, trespass

upon, and damage Republic’s Equipment, which is conspicuously painted blue and displays

Republic’s trademarked name and crimson and white logo. Smash has put Republic squarely at

odds with its business customers.

       Customers have contacted Republic to cancel and amend Agreements, and in some

instances, they have refused to follow Republic’s direction that Smash not use the Equipment for

its mobile waste compaction services. Accordingly, Smash’s tortious interference has forced

Republic to debate and defend its position with customers that Smash does not have the ability to

utilize the Equipment for waste compaction services and that the Smash Machines cause damage

to Republic’s dumpsters and open top roll-off waste containers.



                                                2
       Smash is creating distrust between Republic and its business customers by falsely stating

that they have the “right to Smash [their] trash” while also suggesting that they are “trapped by

a one-sided contract with [their] waste removal company” and being “ripped off by endless fees

and overage charges.” See https://www.smashmytrash.com/ (last visited April 13, 2021). Hence,

Smash is intentionally prompting disputes between Republic and its customers, thereby

compelling Republic to dedicate additional time and energy to managing and protecting those

relationships.

       On its website, Smash states that its “Mission” is to “fundamentally disrupt commercial

material management by redefining the business model.” About Us, https://www.smashmy

trash.com/about-us/ (last visited April 13, 2021). Smash is seeking to accomplish that goal here

by purposefully disrupting Republic’s relationships with its business customers.

       Due to Smash’s tortious conduct, Republic will suffer confusion by its business

customers and a loss of goodwill and reputation that is not quantifiable.

                                   Argument and Authorities

       In determining whether to issue a temporary restraining order, the Court must weigh

the following factors: (1) the probability that movant will succeed on the merits; (2) the threat of

irreparable harm to the movant; (3) the balance between this harm and the injury that granting

the injunction will inflict on non-moving parties; and (4) the public interest. Dataphase

Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). The “essential inquiry”

is not so much whether the movant is likely to succeed on the merits, but “whether the balance of

other factors tips decidedly toward the movant and the movant has also raised questions so

serious and difficult as to call for more deliberate investigation.” General Mills, Inc. v. Kellogg




                                                  3
Co., 824 F.2d 622, 625 (8th Cir. 1987) (citing Dataphase, 640 F.2d at 113). These factors all

weigh heavily in Republic’s favor.

       A.      Because There is No Dispute That Republic Owns the Equipment and
               Has Established Contracts and Relationships with Its Business Customers,
               It is Likely to Succeed on the Merits.

       Evaluating the likelihood of success on the merits does not require the Court to decide

whether Republic will “ultimately win.” Glenwood Bridge, Inc. v. City of Minneapolis, 940 F.2d

367, 371 (8th Cir. 1991); see also O'Connor v. Peru State College, 728 F.2d 1001, 1002 (8th Cir.

1984) (noting that a “court should avoid deciding with any degree of certainty who will succeed

or not succeed” at the preliminary injunction stage). Rather, the Court must determine whether

Republic’s position is “fairly supported by governing law.” ISG Tech., Inc. v. Secure Data

Techs., Inc., No. 20-CV-03345-SRB, 2020 WL 7389746, at * 4 (W.D. Mo. Dec. 16, 2020)

(citing Glenwood Bridge, Inc., 940 F.2d at 371), and Craig v. Simon, 980 F.3d 614, 617 (8th Cir.

2020)). Republic’s claims against Smash satisfy this standard.

       The Agreements make clear that the Equipment purchased by and provided to Republic’s

business customers for their contracted waste collection services at all times remains the

company’s property. Additionally, in the Agreements, Republic’s customers expressly agree not

to overload the Equipment by weight or volume, nor to alter it in any way. Many customers have

contracted for scheduled service, such as pick up twice per week.

       Smash has knowledge of Republic’s contracts and relationships with its business

customers through the presence of the Equipment, which clearly bears Republic’s trademarked

name and crimson and white logo.

       Without justification, and with the specific intent to “disrupt” Republic’s contracts

and relationships with its business customers, Smash has been actively soliciting Republic’s



                                                 4
customers to provide mobile waste compaction services. Smash has continued to solicit and

provide smashing services to Republic’s customers despite Republic’s demand that Smash

immediately cease and desist.

       Smash is intentionally interfering with the Agreements and Republic’s business

relationships by inducing or causing its customers to breach their contracts by allowing Smash to

utilize, overload, and damage the Equipment. See Envirotech, Inc. v. Thomas, 259 S.W.3d 577,

590 (Mo. App. E.D. 2008) (holding that a claim for tortious interference requires proof of

“(1) a contract or a valid business expectancy; (2) defendant’s knowledge of the contract

or relationship; (3) intentional interference by the defendant inducing or causing a breach of

contract or relationship; (4) absence of justification; and (5) damages resulting from [the]

defendant’s conduct.”) (citation omitted).

       Further, when Smash compacts solid waste in the Equipment, it is intentionally

interfering with Republic’s use and depriving Republic of its right to exclusive and quiet

possession of its personal property. Because Republic owns and controls the Equipment, even

when it is at customer locations, as a matter of Missouri law, the Equipment is always in

Republic’s possession. Consequently, Smash’s unauthorized assumption of control and use of

the dumpsters and open top roll-off waste containers for its own business purposes constitutes

conversion and intentional “intermeddling with a chattel in the possession of another,” giving

rise to liability. See Carter v. White, 241 S.W.3d 357, 362 (Mo. App. S.D. 2007) (holding that

“conversion is any distinct act of dominion wrongfully exerted over one’s property, in

denial of his right or inconsistent with it” and that it may be proven “(1) by tortious taking,

(2) by any use or appropriation to the use of the person in possession, indicating a claim of

right in opposition to the rights of the owner, or (3) by a refusal to give up possession to the



                                                  5
owner on demand”) (citations omitted); Foremost Ins. Co. v. Pub. Serv. Comm’n of Mo.,

985 S.W.2d 793, 796-797 (Mo. App. W.D. 1998) (holding that “trespass to chattels involves

intentional conduct on the part of one person which interferes with the use of personal property

in the possession of another without justification”).

       Smash even acknowledges on its website that it “uses” dumpsters, bins, containers, and

similar receptacles owned by third parties such as Republic as part of providing its mobile

compaction services. See Terms of Service, https://www.smashmytrash.com/terms-of-service/

(last visited April 13, 2021) (“Under no circumstances will [Smash] or its officers, directors,

employees, parents, partners, successors, agents, distribution partners, affiliates, subsidiaries, or

their related companies be liable for any damage, repairs, or costs to any trash dumpster, bin,

container or similar receptacle (collectively, “Dumpsters”) of any kind owned by You or any

third party and used with the Services.”) (emphasis added). Indeed, in the past several months,

Republic has arrived at customer locations to access the Equipment and perform its contracted

and regularly scheduled waste collection services only to find Smash actively using the

containers.

       Republic’s claim for false advertising under Section 43(a)(1)(B) of the Lanham Act,

15 U.S.C. § 1125(a)(1)(B), is likewise fairly supported by applicable law. ISG Tech., Inc., 2020

WL 7389746, at * 4; Sensient Techs. Corp. v. SensoryFlavors, Inc., No. 4:08 CV 00336 ERW,

2008 WL 762092, at * 6 (E.D. Mo. Mar. 21, 2008) (granting a temporary restraining order

enjoining defendants from “holding themselves . . . out to the public as being authorized by

[plaintiff], or as being affiliated with or sponsored by [plaintiff] in any manner, or committing

any acts likely to imply such a relationship or affiliation,” “passing off their products and

services as originating with or sponsored or authorized by [plaintiff],” and from “using or



                                                  6
disseminating any false or misleading statements as to the nature, qualify, or characteristics of

[plaintiff’s] goods and services”). Consumers do not have the right to utilize Smash’s mobile

waste compaction services if it involves or requires the unauthorized use of property owned by a

third party. However, to win business, Smash falsely represents to consumers on its website that

they have the “right to Smash [their] trash.” Smashing FAQ’s, https://www.smashmytrash.com

/smashing-101/ (last visited April 13, 2021). Smash has also misleadingly suggested to

Republic’s business customers that it partners with waste haulers, implying that Republic has

approved or is somehow benefiting from Smash’s services.

       Republic’s business customers, due to Smash’s false and misleading statements, are

led to believe that they are legally entitled to utilize Republic’s containers to have their waste

compacted by Smash’s mobile compaction service. Therefore, the statements misrepresent the

legal nature and ability of Smash to provide mobile waste compaction services and are likely to

cause competitive and commercial injury to Republic. 3M Co. v. Nationwide Source Inc.,

No. 20-CV-2694 (WMW/KMM), 2021 WL 141539, at *1 (D. Minn. Jan. 15, 2021) (enjoining

defendants from “making statements to the general public . . . that contain false, misleading,

and/or deceptive statements” about the plaintiff’s products and services in violation of 15 U.S.C.

§ 1125(a)(1)(B)).

       B.      Republic Will Suffer Irreparable Harm if Smash is Not Enjoined
               From Improperly Soliciting and Providing Services to Republic’s Business
               Customers, Unlawfully Utilizing Republic’s Equipment, and Supplying False
               and Misleading Information to Missouri Consumers.

       The harm alleged by Republic due to Smash’s tortious conduct has been recognized

as being irreparable, supporting injunctive relief.

       For instance, the loss of intangible assets such as reputation and goodwill has been held

to constitute irreparable injury. See, e.g., General Mills, Inc. v. Kellogg Co., 824 F.2d 622, 625

                                                  7
(8th Cir.1987); Rogers Group, Inc. v. City of Fayeteville, 629 F.3d 784,790 (8th Cir. 2010)

(finding sufficient evidence of threatened irreparable harm where the challenged city ordinance

would cause a loss of goodwill to business and was likely to lead to the permanent loss of

customers); United Healthcare Ins. Co. v. AdvancePCS, 316 F.3d 737, 741 (8th Cir. 2002)

(holding that the loss of “intangible assets such as reputation and goodwill” can result in

irreparable harm); see also Digital Ally, Inc. v. Corum, No. 17-cv-02026-DDC-GLR, 2017 WL

1545671, at * 3 (D. Kan. April 28, 2017) (citation omitted) (holding that “a plaintiff may

establish irreparable harm by such factors as the difficulty in calculating damages, the loss of

a unique product, and existence of intangible harms such as loss of goodwill or competitive

market position”). The loss of business has similarly been found to constitute irreparable harm.

See Am. Nat’l Ins. Co. v. Coe, 657 F. Supp. 718, 723 (E.D. Mo. 1986) (finding it “obvious” that

a plaintiff would suffer irreparable harm from the defendant competing in a “non-compete area”

and explaining that although “the plaintiff would have a legal remedy against defendant for

damages each time the defendant sold a policy of insurance in violation of the non-compete

agreement,” such a remedy was impractical and inadequate).

       Republic has alleged that, due to Smash’s tortious conduct, it will suffer a loss of

goodwill and reputation with its customers that is not quantifiable. Republic has further alleged

that Smash’s tortious conduct has put Republic directly at odds with its business customers

solicited by Smash. The tortious interference has forced Republic to debate and defend its

position with customers that Smash does not have the ability to utilize the Equipment for waste

compaction services and that the Smash Machines cause damage to Republic’s dumpsters and

open top roll-off waste containers, prompting customers to cancel and amend Agreements and

dispute Republic’s directives as to its Equipment. Smash is creating distrust between Republic



                                                 8
and its business customers by falsely stating that they have the “right to Smash [their] trash”

while also suggesting that they are “trapped by a one-sided contract with [their] waste removal

company” and being “ripped off by endless fees and overage charges.” See https://www.smash

mytrash.com/ (last visited April 13, 2021).

       Simply put, Smash is encouraging and breeding disputes between Republic and its

business customers, causing irreparable harm to Republic. On its website, Smash even admits

that its “Mission” is to “fundamentally disrupt commercial material management by redefining

the business model.” About Us, https://www.smashmytrash.com/about-us/ (last visited April 13,

2021). Smash’s deliberate and unjustified “disruption” of Republic’s contracts and established

business relationships, particularly with the unauthorized use of Republic’s own dumpsters and

open top roll-off waste containers, constitutes irreparable harm.

       C.      The Irreparable Harmed Faced by Republic Outweighs Any Threatened
               Injury to Smash or Other Third Parties.

       “The balance of harms analysis examines the harm of granting or denying injunctive

relief upon the parties to the dispute and other interested parties, including the public.” H&R

Block Tax Servs. LLC v. Thomas, No. 18-00091-CV-W-ODS, 2018 WL 910170, at * 4 (W.D.

Mo. Feb. 15, 2018) (citing Glenwood Bridge, Inc. v. City of Minneapolis, 940 F.2d 367, 372

(8th Cir. 1991)). The Court should “flexibly weigh the case’s particular circumstances” to

determine whether justice requires it to intervene. United Indus. Corp. v. Clorox Co., 140 F.3d

1175, 1179 (8th Cir. 1998).

       Here, by prohibiting Smash from unlawfully soliciting and providing mobile compaction

services to Republic’s business customers, from misappropriating and interfering with

Republic’s possession and use of the Equipment, and from making false and misleading

statements in advertising to consumers, the Court would be mandating only that Smash comply

                                                 9
with the law and respect Republic’s property rights. Hence, it would put Smash back in its

appropriate position and maintain the status quo. See 3M Co., 2021 WL 141539, at * 2 (“The

core question in this analysis ‘is whether the balance of equities so favors the movant that justice

requires the court to intervene to preserve the status quo until the merits are determined.’”)

(citing Dataphase, 640 F.2d at 113). Additionally, the threatened harm to Republic’s business

relationships and loss of reputation and goodwill substantially outweigh any possible injury to

Smash that may come from the Court precluding it from poaching customers from Republic, 1

providing mobile waste compaction services using Republic’s Equipment, and falsely counseling

consumers that they have the right to utilize Smash’s services even when a third party owns the

waste container being smashed.

       D.      The Irreparable Harmed Faced by Republic Outweighs Any Threatened
               Injury to Smash or Other Third Parties.

       Enforcing valid contracts and preserving contractual relationships serve the public

interest. Walters v. M&I Marshall & Isley Bank, No. 09-0506-CV-W-ODS, 2009 WL 2069581,

* 3 (W.D. Mo. July 14, 2009). The public “similarly has an interest in protecting property rights

and avoiding consumer confusion.” Mortg. Rsch. Ctr., LLC v. Lighthouse Credit Sols., No. 2:15-

CV-4004-NKL, 2015 WL 6434552, at * 3 (W.D. Mo. Oct. 21, 2015) (citations omitted).

Likewise, given the provisions of the Lanham Act, the public has an interest in truthful

advertising. See Sanborn Mfg. Co. v. Campbell–Hausfeld/Scott Fetzer Co., 997 F.2d 484, 490

(8th Cir. 1993) (“The public interest favors enjoining false statements.”); Core Distribution, Inc.

v. Doe 1, No. 16-CV-04059 (SRN/HB), 2018 WL 6178720, at * 7 (D. Minn. Nov. 27, 2018)




 1
   Smash can continue to solicit and provide services to other customers in the Kansas City
metropolitan area.
                                                 10
(holding that “there is no question that the public interest favors enjoining false statements”)

(citations omitted).

       Accordingly, there is a compelling public interest in issuing a temporary restraining order

and preliminary injunction to enforce the Agreements, preserve Republic’s contractual

relationships with its business customers, protect Republic’s property rights in the Equipment,

and ensure that Smash’s advertising to consumers is not false or misleading.

                                            Conclusion

       Republic has demonstrated that it is likely to succeed on the merits of its claims, that

it will suffer irreparable harm if Smash is not enjoined from unlawfully soliciting and providing

mobile waste compaction services to Republic’s customers using its own Equipment, that the

balance of harms weighs in favor of granting injunctive relief, and that the public has a strong

interest in protecting Republic’s contracts, business relationships, property rights and preserving

truth in advertising. Therefore, the Court should enter a Temporary Restraining Order and

a Preliminary Injunction enjoining Smash and its employees, principals, officers, agents, and all

others acting for or in concert with them, from:

       (1)     Improperly soliciting and providing mobile trash compaction services to
               Republic’s existing business customers, thereby tortiously interfering with its
               contracts and business relationships;

       (2)     Impairing and impeding Republic’s rights as owner to possess and use its
               Equipment, including, without limitation, utilizing the Equipment for operating
               Smash’s mobile trash compaction business; and

       (3)     Providing false and misleading information to consumers in the State of Missouri.




                                                   11
Respectfully submitted,

SPENCER FANE LLP

/s/ Melissa Hoag Sherman
Melissa Hoag Sherman, MO #53524
msherman@spencerfane.com
Douglas M. Weems, MO #41165
dweems@spencerfane.com
1000 Walnut Street, Suite 1400
Kansas City, MO 64106
T 816.474.8100
F 816.474.3216

ATTORNEYS FOR PLAINTIFF




  12
